Citation Nr: 0615704	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-14 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
chorioretinal scar with glaucoma and decreased vision.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1971 to April 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Chicago, Illinois, 
Regional Office (RO).  In the decision, the RO granted 
service connection for a chorioretinal scar with glaucoma and 
decreased vision, and assigned a 10 percent initial rating.   

In August 2005 the veteran appeared before the undersigned 
Acting Veterans Law Judge at a hearing using 
videoconferencing techniques.  At that time, his 
representative declined to represent him.  Prior to the 
hearing, the case had been certified to the Board.  In 
addition, no motion for good cause with regard to withdrawal 
of services by the representative has been shown.  
Accordingly, to the extent that the representative's action 
on the date of the hearing was designed to be a withdrawal of 
representation, it was ineffective, and the power of attorney 
agreement, executed in April 2003, remains in force.  
38 C.F.R. § 20.608 (b)(2) (2005).  To the extent that the 
veteran's representative wishes to withdraw its services, the 
procedures outlined in 38 C.F.R. § 20.608 must be followed.  

It is unclear from the hearing transcript whether, at the 
time of the hearing, the veteran desired to revoke his 
representative's authority to act or whether he simply 
desired to present testimony irrespective of his 
representative's actions.  If the veteran wishes to revoke 
his representative's authority to act, he should provide 
written notice to VA.  38 C.F.R. § 20.607 (2005). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO made a mistake by assigning 
only a 10 percent rating for his service-connected left eye 
disorder.  He asserts that he is almost blind in that eye.  
He has requested the assignment of separate ratings for the 
scar of the eye and the glaucoma.  

The veteran was provided a duty-to-assist notification letter 
in July 2003.  Significantly, however, the letter only 
included information regarding establishing a service 
connection claim, and did not include information regarding 
the assignment of a disability rating.  Therefore, that 
letter does not satisfy the applicable notification 
requirements.  See Dingess v. Nicholson, 19 Vet.App. 473 
(2006).  A remand is required to provide the required 
notification letter.  

The Board further finds that additional development of 
evidence is required before a decision may be made because 
additional medical treatment records exist which have not 
been obtained.  In this regard, the claims file contains 
printouts of computerized records from the VA Chicago Health 
Care system.  However, a medical record entry dated in March 
2004 reflects that there is also a "paper chart" which 
contains additional information regarding the veteran's 
eyesight.  In addition, the veteran has reported additional 
treatment and evaluation at the Jesse Brown VA Medical Center 
in late 2004 which involved the performance of an MRI to 
evaluate his vision problems.  These records should be 
obtained and considered.   

The Board also finds that the veteran has raised a claim for 
an extraschedular rating as he has alleged that he has been 
precluded from obtaining jobs due to his impaired eyesight 
and has had to take a cut in pay.  This claim for referral 
for an extraschedular rating must be considered by the RO in 
the first instance. 

Finally, the Board finds that another examination is 
necessary to properly address this claim as the previous 
examination which is of record is several years old and does 
not contain a complete discussion of the effects of his 
service-connected disabilities on his abilities to maintain 
employment.  The law requires that the VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the veteran a 
notification letter with respect to the 
initial rating issue now on appeal.  The 
letter should include a statement as to 
the information and evidence necessary to 
substantiate the initial rating claim and 
should indicate which portion of any such 
information or evidence is to be provided 
by the veteran and which portion, if any, 
the VA will attempt to obtain on behalf of 
the claimant.  The notice should also 
advise the veteran to submit any evidence 
which he may have which pertains to the 
claim.  The RO should notify the claimant 
that the schedular or extraschedular 
disability rating is determined by 
applying relevant diagnostic codes in the 
rating schedule, found in title 38, Code 
of Federal Regulations, to provide a 
disability rating from 0% to as much as 
100% (depending on the disability 
involved) based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment.  That notice must 
also provide examples of the types of 
medical and lay evidence that the claimant 
could submit (or ask VA to obtain) that 
are relevant to establishing a disability-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing exceptional 
circumstances relating to the disability.  
The RO must also notify the claimant that 
the effective date of the award of service 
connection and the assigned disability 
rating(s) will be determined based on when 
VA receives the claim and when the 
evidence that establishes the basis for a 
disability rating that reflects that level 
of disability was submitted.

2.  The RO should attempt to obtain the 
"paper chart" referred to in a March 2004 
VA treatment record which contains 
additional information regarding the 
veteran's eyesight as well as any VA 
treatment records, including pertinent 
records from the Jesse Brown VA Medical 
Center, developed since March 2004, 
including any MRI reports.  

3.  The veteran should be afforded a VA 
eye examination for the purpose of 
assessing the severity of his service-
connected disability of the left eye and 
the effect of his service-connected 
disability on his ability to engage in 
activities of employment.  All required 
tests and studies should be accomplished.  
The claims folder should be made 
available to the examiner for review in 
connection with the examination with 
particular attention to the MRI report.  
The examiner should:

a.  specifically identify all 
manifestations of the chorioretinal 
scar with glaucoma and decreased 
vision; and

b.  identify the limitations on 
activity imposed by the disabling 
condition, viewed in relation to the 
medical history, and considered from 
the point of view of the veteran 
working or seeking work, with a full 
description of the effects of the 
disability upon his ordinary 
activity; and 

c.  offer an opinion as to the 
extent to which the service-
connected disabilities impair the 
veteran's ability to engage in 
gainful employment.

A complete rationale should be provided 
for all opinions.

4.  Thereafter, the RO should 
readjudicate the appellant's claim, to 
include the claims for separate ratings 
and an extra-schedular rating.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





